Exhibit 10.1

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is entered
into as of December 16, 2019 by and between Playa Resorts Management, LLC, a
Delaware limited liability Company with an address at 3950 University Drive,
Suite 301, Fairfax, Virginia 22030 (“Playa Resorts”) and Bruce D. Wardinski
(“Executive”).

WHEREAS, the Executive and Playa Resorts have previously entered into an
Executive Employment Agreement dated December 28, 2018 (the “Employment
Agreement”); and

WHEREAS, the Executive and Playa Management now desire to amend the Employment
Agreement to eliminate certain payments to Executive following a Change in
Control or Partial Change in Control.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

1.    Section 6(g)(ii) of the Employment Agreement is hereby deleted in its
entirety and replaced by the following:

“(ii) Termination within 60 Days following Change in Control or Partial Change
in Control. If Mr. Wardinski terminates his employment without Good Reason
within sixty (60) days following a Change in Control or Partial Change in
Control, the termination shall be treated as a termination pursuant to
Section 6(c) above; provided, however, that (A) the Severance Payment shall be
zero (0) months, (B) no Additional Amounts or pro-rata Discretionary Annual
Bonus shall be due and (C) the Restricted Period (for purposes of the
restriction on competition described in Section 8(a) below) shall be zero
(0) months.”

2.    The definition of Restricted Period set forth in Section 8(v) of the
Employment Agreement is hereby deleted in its entirety and replaced by the
following:

“(v) “Restricted Period” shall mean the Employment Period and a period of
eighteen (18) months (six (6) months in the case of a non-renewal or expiration
pursuant to Section 6(f) above or twelve (12) months following a Change in
Control pursuant to Section 6(g)(i) above, and zero (0) months following a
Change in Control termination pursuant to Section 6(g)(ii) above) following the
expiration or termination of Mr. Wardinski’s employment.”



--------------------------------------------------------------------------------

Except as provided in this Amendment, the Employment Agreement will remain in
full force and effect and capitalized terms not defined herein shall have the
meaning ascribed to them in the Employment Agreement.

IN WITNESS WHEREOF, Executive and Playa Management have executed this Amendment
as of the date first written above.

 

  EXECUTIVE     PLAYA RESORTS MANAGEMENT LLC  

/s/ Bruce D. Wardinski

    By:  

/s/ Alexander Stadlin

  Bruce D. Wardinski       Alexander Stadlin         Its Authorized
Representative       By:  

/s/ Ryan Hymel

       

Ryan Hymel

Its Authorized Representative